              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:19-cv-00096-MR


ARTHUR EUGENE HARRIS,               )
                                    )
                     Plaintiff,     )
                                    )
     vs.                            )             ORDER
                                    )
ANDREW SAUL,                        )
Commissioner of Social Security,    )
                                    )
                     Defendant.     )
___________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Consent Motion for

Attorney Fees under the Equal Access to Justice Act [Doc. 20].

      The Plaintiff seeks an award of attorney’s fees in the amount of

$4,257.55 in full satisfaction of any and all claims by the Plaintiff in this case

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”).

[Doc. 20]. The Defendant consents to such an award. [Id. at 1]. In light of

the Court’s prior remand of this matter, and in the absence of any contention

by the Commissioner that his position was substantially justified or that

special circumstances exist that would render an award of attorney’s fees

unjust, the Court concludes that the Plaintiff is entitled to an award of

attorney’s fees under the EAJA.



        Case 5:19-cv-00096-MR Document 21 Filed 11/23/20 Page 1 of 3
      The Plaintiff requests that the EAJA award be paid directly to Plaintiff’s

counsel as the Plaintiff’s assignee. In support of this request, the Plaintiff

has submitted a fee agreement executed by the Plaintiff, pursuant to which

the Plaintiff has agreed to assign any EAJA fee award in favor of counsel.

[Doc. 20-2]. The Court finds that the Commissioner should accept this

assignment of the awarded fees by the Plaintiff to counsel and upon receipt

of such assignment, the Commissioner will pay that award of fees directly to

Plaintiff’s counsel, provided that it is shown that the Plaintiff does not owe

any debt to the United States Government which is subject to offset. See

Astrue v. Ratliff, 560 U.S. 286 (2010).

      IT IS, THEREFORE, ORDERED that:

      (1)   The Plaintiff’s Motion [Doc. 20] is hereby GRANTED, and the

            Plaintiff is hereby awarded attorney’s fees in the amount of Four

            Thousand Two Hundred Fifty-Seven Dollars and Fifty-Five Cents

            ($4,257.55), which sum is in full satisfaction of any and all claims

            by the Plaintiff in this case pursuant to 28 U.S.C. § 2412(d);

      (2)   Within thirty (30) days of the entry of this Order, or some other

            time as determined by the Court upon good cause shown, the

            Commissioner shall inform Plaintiff’s counsel whether the

            Plaintiff owes a debt to the Government by which this fee award
                                       2



        Case 5:19-cv-00096-MR Document 21 Filed 11/23/20 Page 2 of 3
        may be offset. Before any funds are disbursed to counsel, the

        Plaintiff’s counsel shall provide a valid fee assignment to the

        Defendant;

3)      In the event that past-due benefits are awarded on remand, the

        Plaintiff shall have sixty (60) days after being served with notice

        of the past-due benefits award to file for an award of fees

        pursuant to the Social Security Act, 42 U.S.C. § 406(b); and

(4)     No additional Petition pursuant to 28 U.S.C. § 2412(d) may be

        filed.

IT IS SO ORDERED.
                        Signed: November 23, 2020




                                      3



     Case 5:19-cv-00096-MR Document 21 Filed 11/23/20 Page 3 of 3
